Exhibit 10.4

 

Execution Copy

 

 

EP FUNDING LLC
as Company

 

and

 

FS ENERGY AND POWER FUND
as Investment Manager

 

INVESTMENT MANAGEMENT AGREEMENT

 

Dated as of May 24, 2013

 

 

--------------------------------------------------------------------------------


 

INVESTMENT MANAGEMENT AGREEMENT, dated as of May 24, 2013 (this “Agreement”),
between EP FUNDING LLC, a Delaware limited liability company (the “Company”),
and FS ENERGY AND POWER FUND, a Delaware statutory trust, as investment manager
(in such capacity, the “Investment Manager”).

 

WHEREAS, the Company desires to engage the Investment Manager to provide the
services described herein, and the Investment Manager desires to provide such
services; and

 

WHEREAS, capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Loan Agreement dated
as of May 24, 2013, as amended from time to time (together with any agreements
referred to therein, the “Loan Agreement”), among the Company, the financial
institutions and other lenders from time to time party thereto (the “Lenders”),
and Citibank, N.A., as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the parties hereto hereby agree as follows:

 

1.                                      Management Services.

 

The Investment Manager will provide the Company with the following services (in
accordance with and subject to the applicable requirements of, and the
restrictions and limitations set forth in, the Loan Agreement and the Company’s
limited liability company agreement (the “LLC Agreement”)):

 

(a)                                 determining the specific Debt Obligations or
other assets to be purchased, otherwise acquired or sold by the Company, taking
into consideration the payment obligations of the Company on each Payment Date
under the Loan Agreement, such that expected distributions on the Debt
Obligations and other assets of the Company permit a timely performance of the
payment obligations by the Company under the Loan Agreement; provided that the
Investment Manager does not hereby guarantee the timely performance of such
payment obligations;

 

(b)                                 effecting the purchase, other acquisition
and sale of Debt Obligations and all other assets of the Company;

 

(c)                                  subject to the limitations set forth in the
Loan Agreement, negotiating with underlying obligors of the Debt Obligations
(the “Underlying Obligors”) as to proposed amendments and modifications
(including, but not limited to, extensions or releases of collateral) of the
documentation evidencing and governing the Debt Obligations;

 

(d)                                 making determinations with respect to the
Company’s exercise (including, but not limited to, any waiver) of any rights
(including, but not limited to, voting rights and rights arising in connection
with the bankruptcy or insolvency of an Underlying Obligor or the consensual or
non-judicial restructuring of the debt or equity of an Underlying Obligor) or
remedies in connection with the Debt Obligations and participating in the
committees (official or otherwise) or other groups formed by creditors of an
Underlying Obligor;

 

--------------------------------------------------------------------------------


 

(e)                                  monitoring the ratings of the Debt
Obligations;

 

(f)                                   monitoring the Debt Obligations on an
ongoing basis and providing to the Administrative Agent and the Company or to
any other Person designated by the Company all information and data which is
generated by, or reasonably accessible to, the Investment Manager and which is
required under the Loan Agreement or requested by the Company in connection with
the preparation of all reports, certificates, schedules and other data which the
Company is required to prepare and deliver under the Loan Agreement, in the form
and containing all information required by the Loan Agreement, in sufficient
time for the Company, or the Person designated by the Company, to review such
data and prepare and deliver to the parties entitled thereto all such reports,
certificates, schedules and other data required by the Loan Agreement;

 

(g)                                  determining whether any investment meets
the Obligation Criteria and Portfolio Criteria;

 

(h)                                 determining whether any investment is a
Specified Debt Obligation or Unquoted Debt Obligation;

 

(i)                                     determining whether any payment will be
made, and the amount thereof, pursuant to Section 3.8 of the Loan Agreement;

 

(j)                                    managing the Company’s investments within
the parameters set forth in the Loan Agreement;

 

(k)                                 complying with such other duties and
responsibilities as may be expressly required of the Investment Manager by the
Loan Agreement;

 

(l)                                     notifying the Administrative Agent and
the Company in writing within one (1) Business Day of an Event of Default under
the Loan Agreement to the extent the Investment Manager has actual knowledge of
the occurrence thereof; and

 

(m)                             delivering notices of borrowing and payment
instructions to the Administrative Agent.

 

The Company agrees for the benefit of the Investment Manager and the
Administrative Agent to follow the lawful instructions and directions of the
Investment Manager in connection with the Investment Manager’s services
hereunder.

 

The Investment Manager shall use reasonable care in rendering its services
hereunder, using a degree of skill and attention no less than that which the
Investment Manager exercises with respect to comparable assets that it manages
for itself and for others in accordance with its existing practices and
procedures which the Investment Manager reasonably believes to be consistent
with those followed by institutional managers of national standing relating to
assets of the nature and character of Debt Obligations, except as expressly
provided otherwise in this Agreement or the Loan Agreement.  The Investment
Manager shall comply with and perform all the duties and functions that have
been specifically delegated to it under this Agreement and the Loan Agreement. 
The Investment Manager shall not be bound to follow any amendment to the

 

2

--------------------------------------------------------------------------------


 

Loan Agreement, however, until it has received a copy of the amendment from the
Company or the Administrative Agent and, in addition, the Investment Manager
shall not be bound by any amendment to the Loan Agreement which adversely
affects in any material respects the obligations of the Investment Manager
unless the Investment Manager shall have consented thereto in writing.  The
Company agrees that it will not permit any amendment to the Loan Agreement that
adversely affects the duties or liabilities of the Investment Manager to become
effective unless the Investment Manager has been given prior written notice of
such amendment and consented thereto in writing.

 

To the extent necessary or appropriate to perform all of the duties to be
performed by it hereunder, the Investment Manager shall have the power to
negotiate, execute and deliver all necessary documents and instruments on behalf
of the Company with respect to any Debt Obligation or other asset of the Company
and with respect to the rights and obligations of the Company under the Loan
Agreement.

 

The Investment Manager shall have no obligation to perform any duties other than
those specified herein or in the Loan Agreement.

 

2.                                      Brokerage.

 

The Investment Manager shall use reasonable efforts to obtain the best prices
and execution for all orders placed with respect to the Debt Obligations, and
other assets of the Company, considering all circumstances.  Subject to the
objective of obtaining best prices and execution, the Investment Manager may
take into consideration research and other brokerage services furnished to the
Investment Manager or its Affiliates by brokers and dealers which are not
Affiliates of the Investment Manager.  Such services may be used by the
Investment Manager or its Affiliates in connection with its other advisory
activities or investment operations.  The Investment Manager may aggregate sales
and purchase orders of securities placed with respect to the Debt Obligations,
and other assets of the Company, with similar orders being made simultaneously
for other accounts managed by the Investment Manager or with accounts of the
Affiliates of the Investment Manager, if, in the Investment Manager’s sole
judgment, such aggregation shall result in an overall economic benefit to the
Company taking into consideration the selling or purchase price, brokerage
commission and other expenses.  In accounting for such aggregated order price,
commission and other expenses shall be averaged on a per position basis.

 

The Company acknowledges that the determination of any such economic benefit by
the Investment Manager is subjective and represents the Investment Manager’s
evaluation at the time that the Company will be benefited by better purchase or
sales prices, lower commission expenses and beneficial timing of transactions or
a combination of these and other factors.  When any aggregate sales or purchase
orders occur, the objective of the Investment Manager (and any of its Affiliates
involved in such transactions) shall be to allocate the executions among the
accounts in an equitable manner.

 

Subject to the Investment Manager’s execution obligations described herein, the
Investment Manager is hereby authorized to effect client cross-transactions
where the Investment Manager causes a transaction to be effected between the
Company and another account advised by it or any of its Affiliates; provided
that, if and to the extent required by the Investment

 

3

--------------------------------------------------------------------------------


 

Advisers Act, such authorization is terminable at the Company’s option without
penalty, effective upon receipt by the Investment Manager of written notice from
the Company.  In addition, the Company hereby consents to, and authorizes the
Investment Manager to enter into, agency cross-transactions where it or any of
its Affiliates acts as broker for the Company and for the other party to the
transaction, to the extent permitted under applicable law; provided that the
Company shall have the right to revoke such consent at any time by written
notice to the Investment Manager.

 

3.                                      The Representations and Warranties of
the Company.

 

The Company represents and warrants to the Investment Manager that:

 

(a)                                 the Company has been duly organized and is
validly existing under the laws of Delaware, has the full power and authority to
own its assets and the obligations proposed to be owned by it and to transact
the business in which it is presently engaged and is duly qualified under the
laws of each jurisdiction where its ownership or lease of property or the
conduct of its business requires, or the performance of its obligations under
this Agreement and the Loan Agreement would require, such qualification, except
for failures to be so qualified, authorized or licensed that would not in the
aggregate have a material adverse effect on the business, operations, assets or
financial condition of the Company;

 

(b)                                 the Company has full limited liability
company power and authority to execute, deliver and perform this Agreement, the
Loan Agreement and all obligations required hereunder and under the Loan
Agreement, and the performance of all obligations imposed upon it hereunder and
thereunder;

 

(c)                                  this Agreement has been duly authorized,
executed and delivered by it and constitutes its valid and binding obligation,
enforceable in accordance with its terms, except that the enforceability thereof
may be subject to (i) bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws now or hereafter in effect
relating to creditors’ rights and (ii) general principles of equity (regardless
of whether such enforcement is considered in a proceeding in equity or at law);

 

(d)                                 no consent, approval, authorization or order
of or declaration or filing with any government, governmental instrumentality or
court or other person is required for the performance by the Company of its
duties hereunder, except such as have been duly made or obtained;

 

(e)                                  neither the execution and delivery of this
Agreement nor the fulfillment of the terms hereof conflicts with or results in a
material breach or violation of any of the material terms or provisions of or
constitutes a material default under (i) the Company’s certificate of formation,
limited liability company agreement or other constituent documents, (ii) the
terms of any material indenture, contract, lease, mortgage, deed of trust, note,
agreement or other evidence of indebtedness or other material agreement,
obligation, condition, covenant or instrument to which the Company is a party or
is

 

4

--------------------------------------------------------------------------------


 

bound, (iii) any statute applicable to the Company or (iv) any law, decree,
order, rule or regulation applicable to the Company of any court or regulatory,
administrative or governmental agency, body or authority or arbitrator having or
asserting jurisdiction over the Company or its properties, and which would have
a material adverse effect upon the performance by the Company of its duties
under this Agreement;

 

(f)                                   neither the Company nor any of its
Affiliates are in violation of any U.S. federal or state securities law or
regulation promulgated thereunder and there is no charge, investigation, action,
suit or proceeding before or by any court or regulatory agency pending or, to
the best knowledge of the Company, threatened, that would have a material
adverse effect upon the performance by the Company of its duties under this
Agreement;

 

(g)                                  the Company has not engaged in any
transaction that would result in the violation of, or require registration as an
investment company under, the Investment Company Act;

 

(h)                                 the Company is not required to register as
an “investment company” under the Investment Company Act; and

 

(i)                                     there is no charge, investigation,
action, suit or proceeding before or by any court pending or, to the best
knowledge of the Company, threatened, that, if determined adversely to the
Company, would have a material adverse effect upon the performance by the
Company of its duties under, or on the validity or enforceability of, this
Agreement or the provisions of the Loan Agreement applicable to the Company
thereunder.

 

4.                                      Representations and Warranties of the
Investment Manager.

 

The Investment Manager represents and warrants to the Company that:

 

(a)                                 the Investment Manager is duly organized and
validly existing under the laws of Delaware and has the full power and authority
to transact the business in which it is presently engaged and is duly qualified
under the laws of each jurisdiction where the conduct of its business requires,
or the performance of its obligations under this Agreement and the provisions of
the Loan Agreement applicable to the Investment Manager would require, such
qualification, except for failures to be so qualified, authorized or licensed
which would not in the aggregate have a material adverse effect on the business,
operations, assets or financial condition of the Investment Manager, or on the
ability of the Investment Manager to perform its obligations under, or on the
validity or enforceability of, this Agreement and the applicable provisions of
the Loan Agreement;

 

(b)                                 the Investment Manager has full power and
authority to execute and deliver this Agreement and to perform all of its
obligations hereunder and under the Loan Agreement;

 

5

--------------------------------------------------------------------------------


 

(c)                                  this Agreement has been duly authorized,
executed and delivered by the Investment Manager and constitutes a valid and
binding agreement of the Investment Manager, enforceable against it in
accordance with its terms, except that the enforceability thereof may be subject
to (i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect relating to creditors’ rights and (ii) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law);

 

(d)                                 neither the Investment Manager nor any of
its Affiliates is in violation of any federal or state securities law or
regulation promulgated thereunder or any material listing requirements of any
exchange on which it is listed and there is no charge, investigation, action,
suit or proceeding before or by any court, exchange or regulatory agency pending
or, to the best knowledge of the Investment Manager, threatened, that in either
case would have a material adverse effect upon the performance by the Investment
Manager of its duties under this Agreement;

 

(e)                                  neither the execution and delivery of this
Agreement nor the performance of the terms hereof or the provisions of the Loan
Agreement applicable to the Investment Manager, conflicts with or results in a
material breach or violation of any of the material terms or provisions of, or
constitutes a material default under, (i) its declaration of trust, bylaws or
other constituent document, (ii) the terms of any material indenture, contract,
lease, mortgage, deed of trust, note agreement or other evidence of indebtedness
or other material agreement, obligation, condition, covenant or instrument to
which the Investment Manager is a party or is bound, (iii) any statute
applicable to the Investment Manager or (iv) any law, decree, order, rule or
regulation applicable to the Investment Manager of any court or regulatory,
administrative or governmental agency, body or authority or arbitrator having or
asserting jurisdiction over the Investment Manager or its properties, and which
would have, in the case of any of clauses (ii) through (iv) of this paragraph
(e), a material adverse effect upon the performance by the Investment Manager of
its duties under this Agreement or the provisions of the Loan Agreement
applicable to the Investment Manager; and

 

(f)                                   no consent, approval, authorization or
order of or declaration or filing with any government, governmental
instrumentality or court or other person is required for the performance by it
of its duties hereunder, except such as have been duly made or obtained.

 

5.                                      Expenses.

 

The Investment Manager shall pay all expenses and costs (including salaries,
rent and other overhead) incurred by it in connection with its services under
this Agreement; provided that the Investment Manager shall not be liable for and
the Company shall be responsible for the payment of (i) expenses and costs of
legal advisers (including reasonable expenses and costs associated with the use
of internal legal counsel of the Investment Manager), consultants and other
professionals retained by the Company or by the Investment Manager, on behalf of
the Company, in connection with the services provided by the Investment Manager
pursuant to this Agreement and the Loan Agreement, (ii) the reasonable cost of
asset pricing and asset rating

 

6

--------------------------------------------------------------------------------


 

services, and accounting, programming and data entry services that are retained
in connection with services of the Investment Manager under this Agreement,
(iii) travel expenses (airfare, meals, lodging and other transportation)
incurred by the Investment Manager as is reasonably necessary in connection with
the selection of Debt Obligations and the negotiation, documentation, default or
restructuring of any Debt Obligation, and (iv) any extraordinary costs and
expenses incurred by the Investment Manager in the performance of its
obligations under this Agreement and the Loan Agreement.  To the extent that
such expenses are incurred in connection with obligations that are also held by
the Investment Manager, the Investment Manager shall allocate the expenses among
the accounts in a fair and equitable manner.  Any amounts payable pursuant to
this Section 5 shall be reimbursed by the Company to the extent funds are
available therefor.

 

6.                                      Fees.

 

(a)                                 The Company shall pay to the Investment
Manager, for services rendered and performance of its obligations under this
Agreement fees which are payable in arrears on each Payment Date (subject to
availability of funds and the conditions set forth in Section 3.8(b)(i)(A) of
the Loan Agreement) in an amount equal to 0.35% per annum of the aggregate Par
Amount of all Debt Obligations measured as of the Quarterly Date immediately
preceding such Payment Date (the “Senior Management Fee”).  The Senior
Management Fee will be calculated on the basis of a calendar year consisting of
360 days and the actual number of days elapsed.

 

(b)                                 The Company shall pay to the Investment
Manager, for services rendered and performance of its obligations under this
Agreement, fees which are payable in arrears on each Payment Date (subject to
availability of funds and the conditions set forth in Section 3.8(b)(i)(C) of
the Loan Agreement) in an amount equal to 0.15% per annum of the aggregate Par
Amount of all Debt Obligations measured as of the Quarterly Date immediately
preceding such Payment Date (the “Subordinate Management Fee” and, together with
the Senior Management Fee, the “Management Fees”).  The Subordinate Management
Fee will be calculated on the basis of a calendar year consisting of 360 days
and the actual number of days elapsed.

 

(c)                                  The Investment Manager may, in its sole
discretion, (i) waive all or any portion of the Management Fees or (ii) defer
all or any portion of the Management Fees.  Such deferred amounts will become
payable on the next Payment Date in the same manner and priority as their
original characterization would have required unless deferred again.

 

(d)                                 If this Agreement is terminated pursuant to
Section 11 hereof or otherwise, the Management Fees calculated as provided in
Sections 6(a) and 6(b) hereof shall be prorated for any partial periods between
Payment Dates during which this Agreement was in effect and shall be due and
payable, along with any deferred Management Fees, on the first Payment Date
following the effective date of such termination.

 

(e)                                  The Management Fees will be payable from
the Company’s assets in accordance with the terms of the Loan Agreement.  If on
any Payment Date there are

 

7

--------------------------------------------------------------------------------


 

insufficient funds to pay the Management Fees then due in full, the amount not
so paid shall be deferred without interest and shall be payable on the next
Payment Date if any on which any funds are available therefor, as provided in
the Loan Agreement.

 

7.                                      Non-Exclusivity.

 

The services of the Investment Manager to the Company are not to be deemed
exclusive, and the Investment Manager shall be free to render asset management
or management services to other Persons (including Affiliates, other investment
companies and clients having objectives similar to those of the Company).  It is
understood and agreed that the officers and directors of the Investment Manager
may engage in any other business activity or render services to any other Person
or serve as partners, officers or directors of any other firm or corporation. 
Notwithstanding the foregoing, it is understood and agreed that the Investment
Manager will at no time render any services to, or in any way participate in the
organization or operation of, any investment company or other entity if such
actions would require the Company to register as an “investment company” under
the Investment Company Act.  Subject to Section 9 hereof, it is understood and
agreed that information or advice received by the Investment Manager and
officers or directors of the Investment Manager hereunder shall be used by such
organization or such persons to the extent permitted by applicable law.

 

8.                                      Conflicts of Interest.

 

The Investment Manager may, subject to applicable legal requirements, direct the
Company (i) to acquire (whether by purchase, contribution or otherwise) any Debt
Obligations for the Company from the Investment Manager or any of its Affiliates
as principal or (ii) to sell or distribute any Debt Obligations for the Company
to the Investment Manager or any of its Affiliates as principal.

 

Notwithstanding the provisions of the preceding paragraph, various potential and
actual conflicts of interest may arise from the overall investment activity of
the Investment Manager and its Affiliates.  The Investment Manager, its
Affiliates and their respective clients may invest in obligations that would be
appropriate for inclusion in the Company’s assets.  Such investments may be
different from those made on behalf of the Company.  The Investment Manager and
its Affiliates may have ongoing relationships with Underlying Obligors and may
own equity or debt obligations issued by Underlying Obligors.  The Investment
Manager and its Affiliates and the clients of the Investment Manager or its
Affiliates may invest in obligations that are senior to, or have interests
different from or adverse to, the Debt Obligations of the Company.  The
Investment Manager may serve as Investment Manager for, invest in, or be
affiliated with, other entities organized to issue collateralized debt
obligations secured by loans, high-yield debt securities, or other debt
obligations.  The Investment Manager may at certain times be simultaneously
seeking to purchase or sell investments for other entities for which it serves
as Investment Manager, or for its clients and Affiliates, and selecting such
investments as Debt Obligations for the Company.  Furthermore, the Investment
Manager and/or its Affiliates may make an investment on their behalf or on
behalf of any account that they manage or advise without offering the investment
opportunity to the Company or making an investment on behalf of the Company.

 

8

--------------------------------------------------------------------------------


 

The Company hereby acknowledges the various potential and actual conflicts of
interest that may exist with respect to the Investment Manager; provided that
nothing in this Section 8 shall be construed as altering the duties of the
Investment Manager as set forth in this Agreement, the Loan Agreement or the
requirements of any law, rule, or regulation applicable to the Investment
Manager.

 

9.                                      Records; Confidentiality.

 

The Investment Manager shall maintain appropriate books of account and records
relating to services performed hereunder, and such books of account and records
shall be accessible for inspection by a representative of the Company, the
Administrative Agent and independent accountants appointed by the Company at a
mutually agreed time during normal business hours and upon not less than three
(3) Business Days’ prior notice.

 

At no time will the Investment Manager make a public announcement concerning the
Loan Agreement, the Investment Manager’s role hereunder or any other aspect of
the transactions contemplated by this Agreement and the Loan Agreement absent
the written consent of the Company.

 

The Investment Manager shall, and shall cause its Affiliates to, keep
confidential any and all information obtained in connection with the services
rendered hereunder and shall not disclose any such information to non-affiliated
third parties except (i) with the prior written consent of the Company, (ii) as
required by law, regulation, court order or the rules or regulations of any
self-regulating organization, body or official having jurisdiction over the
Investment Manager, (iii) to its professional advisers, (iv) such information as
shall have been publicly disclosed other than in violation of this Agreement,
(v) the identification of the Company as a client of the Investment Manager,
(vi) information related to the performance of the Investment Manager,
(vii) information furnished in connection with any successor investment manager
or assignee, or any agent that has been assigned duties in accordance with this
Agreement, or (viii) such information that was or is obtained by the Investment
Manager on a non-confidential basis; provided that the Investment Manager does
not know or have reason to know, after due inquiry, of any breach by such source
of any confidentiality obligations with respect thereto.  For purposes of this
Section 9, the Administrative Agent shall in no event be considered a
“non-affiliated third party,” and the Investment Manager may disclose any of the
aforementioned information to the Administrative Agent insofar as such
information relates to the Company’s performance of its obligations under the
Loan Agreement.

 

10.                               Term.

 

This Agreement shall become effective on the date hereof and shall continue
unless terminated as hereinafter provided.

 

11.                               Termination.

 

(a)                                 This Agreement may be terminated, and the
Investment Manager may be removed, without payment to the Investment Manager of
any penalty, for cause upon prior written notice by the Company, acting with the
consent of the Administrative Agent; provided that such notice may be waived by
the Investment Manager.  For this

 

9

--------------------------------------------------------------------------------


 

purpose, “cause” will mean the occurrence of any of the following events or
circumstances:

 

(i)                                     the Investment Manager’s breach, in any
respect, of any provision of this Agreement or the Loan Agreement applicable to
it (except for any breach that has not had, and could not reasonably be expected
to have, a material adverse effect on the Company or the Administrative Agent)
and the Investment Manager’s failure to cure such breach within 30 days of its
becoming aware of, or receiving notice of, the occurrence of such breach;

 

(ii)                                  the Investment Manager’s intentional
breach of any provision of this Agreement or the Loan Agreement applicable to it
relating to the Investment Manager’s or the Company’s obligation to comply with
any material provision of this Agreement or the Loan Agreement applicable to it,
and the Investment Manager’s failure to cure such breach within 15 days of the
occurrence of such breach;

 

(iii)                               the failure of any representation, warranty,
certification or statement made or delivered by the Investment Manager in or
pursuant to this Agreement or the Loan Agreement to be correct in any material
respect when made, which failure (a) could reasonably be expected to have a
material adverse effect on the Administrative Agent and (b) is not corrected by
the Investment Manager within 30 days of its receipt of notice from the Company
or the Administrative Agent of such failure, unless, if such failure is not
capable of being cured in 30 days but is curable within 90 days, the Investment
Manager has taken action that the Investment Manager in good faith believes will
remedy, and does in fact remedy, such failure within 90 days after notice of
such failure being given to the Investment Manager;

 

(iv)                              the Investment Manager (1) is dissolved (other
than pursuant to a consolidation, amalgamation or merger), (2) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (3) becomes insolvent or is
unable to pay its debts or fails or admits in writing its inability generally to
pay its debts as they become due, (4) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (5) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property or (6) is adjudicated as insolvent or bankrupt, or a petition seeking
reorganization, arrangement, adjustment or composition of or in respect of the
Investment Manager, or appointing a receiver, liquidator, assignee, or
sequestrator (or other similar official) of the Investment Manager or of any
substantial part of its property, and the continuance of any such decree or
order unstayed and in effect for a period of 60 consecutive days;

 

10

--------------------------------------------------------------------------------


 

(v)                                 the occurrence of an Event of Default under
the Loan Agreement that results from any breach by the Investment Manager of its
duties under the Loan Agreement or this Agreement; or

 

(vi)                              the occurrence of an act by the Investment
Manager that constitutes fraud or criminal activity in the performance of its
obligations under this Agreement, or the Investment Manager being indicted for a
criminal offense materially related to its business of providing asset
management services.

 

If any such event occurs, the Investment Manager shall give prompt written
notice thereof to the Company and the Administrative Agent promptly upon the
Investment Manager becoming aware of the occurrence of such event.

 

(b)                                 The Investment Manager shall have the right
to terminate this Agreement only upon 90 days prior written notice to the
Company and the Administrative Agent, and this Agreement shall terminate
automatically in the event of its assignment by the Investment Manager which is
not made in accordance with Sections 13 and 17 of this Agreement.

 

(c)                                  This Agreement shall be automatically
terminated in the event that the Company determines in good faith that the
Company or the Company’s asset portfolio has become required to be registered
under the provisions of the Investment Company Act.

 

(d)                                 Within 30 days of the resignation or removal
of the Investment Manager, the Company may appoint a successor investment
manager; provided that such appointment is subject to the prior approval of the
Administrative Agent.

 

12.                               Action Upon Termination.

 

(a)                                 Upon the effective termination of this
Agreement, the Investment Manager shall as soon as practicable:

 

(i)                                     deliver to the Company all property and
documents of the Company or otherwise relating to the Company’s assets then in
the custody of the Investment Manager; and

 

(ii)                                  deliver to the Administrative Agent an
account with respect to the books and records delivered to the Administrative
Agent or the successor investment manager appointed pursuant to
Section 11(d) hereof.

 

Notwithstanding such termination, the Investment Manager shall remain liable to
the extent set forth herein (but subject to Section 13 hereof) for its acts or
omissions hereunder arising prior to termination and for any expenses, losses,
damages, liabilities, demands, charges and claims (including reasonable
attorney’s fees) in respect of or arising out of a breach of the representations
and warranties made by the Investment Manager in Section 4 hereof or from any
failure of the Investment Manager to comply with the provisions of this
Section 12.

 

11

--------------------------------------------------------------------------------


 

(b)                                 The Investment Manager agrees that,
notwithstanding any termination, it shall reasonably cooperate in any suit,
action or proceeding relating to this Agreement (each, a “Proceeding”) arising
in connection with this Agreement, the Loan Agreement or any of the Company’s
assets (excluding any such Proceeding in which claims are asserted against the
Investment Manager or any Affiliate of the Investment Manager) so long as the
Investment Manager shall have been offered reasonable security, indemnity or
other provisions against the cost, expenses and liabilities that might be
incurred in connection therewith and a reasonable per diem fee.

 

13.                               Liability of Investment Manager; Delegation.

 

(a)                                 The Investment Manager assumes no
responsibility under this Agreement other than to render the services called for
hereunder and under the terms of the Loan Agreement made applicable to it
pursuant to the terms of this Agreement.  The Investment Manager shall not be
responsible for any action of the Company in declining to follow any advice,
recommendation or direction of the Investment Manager.  The Investment Manager
shall have no liability to the Administrative Agent or other creditors of the
Company, for any error of judgment, mistake of law, or for any loss arising out
of any investment, or for any other act or omission in the performance of its
obligations to the Company except for liability to which it would be subject by
reason of willful misfeasance, bad faith, gross negligence in performance, or
reckless disregard of its obligations hereunder.  The Investment Manager may
delegate to an agent selected with reasonable care, which shall include any
Person that is party to a sub-advisory agreement with the Investment Manager or
any of its Affiliates as of the date hereof, any or all duties (other than its
asset selection or trade execution duties) assigned to the Investment Manager
hereunder; provided that no such delegation by the Investment Manager of any of
its duties hereunder shall relieve the Investment Manager of any of its duties
hereunder nor relieve the Investment Manager of any liability with respect to
the performance of such duties.  For the avoidance of doubt, asset selection and
trade execution duties shall include the services described in
Section 1(a) hereof.

 

Notwithstanding the above and Section 17, the Investment Manager shall be
permitted to assign any or all of its rights and delegate any or all of its
obligations to an Affiliate reasonably acceptable to the Administrative Agent
that (i) will professionally and competently perform duties similar to those
imposed upon the Investment Manager under this Agreement and (ii) is legally
qualified and has the capacity to act as the Investment Manager under this
Agreement.  The Investment Manager shall not be liable for any consequential
damages hereunder.

 

(b)                                 The Company shall reimburse, indemnify and
hold harmless the Investment Manager, its directors, officers, agents and
employees and any of its Affiliates from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
reasonable attorneys’ fees and expenses), as are incurred in investigating,
preparing, pursuing or defending any claim, action, proceeding or investigation
with respect to any pending or threatened litigation caused by, or arising out
of or in connection with, any acts or omissions of the Investment Manager, its
directors, officers, stockholders, agents and employees made in good faith and
in the

 

12

--------------------------------------------------------------------------------


 

performance of the Investment Manager’s duties under this Agreement or the Loan
Agreement except to the extent resulting from such person’s bad faith, willful
misfeasance, gross negligence or reckless disregard of its duties hereunder or
thereunder.  The Investment Manager, its directors, officers, stockholders,
agents and employees may consult with counsel and accountants with respect to
the affairs of the Company and shall be fully protected and justified, to the
extent allowed by law, in acting, or failing to act, if such action or failure
to act is taken or made in good faith and is in accordance with the advice or
opinion of such counsel or accountants.  Notwithstanding anything contained
herein to the contrary, the obligations of the Company under this
Section 13(b) shall be payable from the Company’s assets and are subject to the
availability of funds.

 

(c)                                  The Investment Manager shall reimburse,
indemnify and hold harmless the Company, its members, manager, officers, agents
and employees from any and all expenses, losses, damages, liabilities, demands,
charges and claims of any nature whatsoever (including reasonable attorneys’
fees and expenses), as are incurred in investigating, preparing, pursuing or
defending any claim, action, proceeding or investigation with respect o any
pending or threatened litigation caused by, or arising out of or in connection
with, (i) any acts or omissions of the Investment Manager constituting bad
faith, willful misconduct, gross negligence or reckless disregard of its duties
under this Agreement or under the Loan Agreement and (ii) any breach of the
representations and warranties made by the Investment Manger in Section 4
hereof.

 

14.                               Obligations of Investment Manager.

 

Unless otherwise required by any provision of the Loan Agreement or this
Agreement or by applicable law, the Investment Manager shall not intentionally
take any action, which it knows or should know would (a) materially adversely
affect the Company for purposes of United States federal or state law or any
other law known to the Investment Manager to be applicable to the Company,
(b) require registration of the Company or the Company’s assets as an
“investment company” under the Investment Company Act, (c) not be permitted
under the Company’s certificate of formation or limited liability company
agreement (including, but not limited to, Section 9 thereof), (d) cause the
Company to violate the terms of the Loan Agreement, (e) subject the Company to
federal, state or other income taxation or (f) adversely affect the interests of
the Administrative Agent in any material respect (other than as permitted or
required hereunder or under the Loan Agreement, including, without limitation,
as may result from the performance of any Debt Obligation), it being understood
that in connection with the foregoing the Investment Manager will not be
required to make any independent investigation of any facts or laws not
otherwise known to it in connection with its obligations under this Agreement
and the Loan Agreement or the conduct of its business generally.  The Investment
Manager covenants that it shall comply in all material respects with all laws
and regulations applicable to it in connection with the performance of its
duties under this Agreement and the Loan Agreement.  Notwithstanding anything in
this Agreement, the Investment Manager shall not take any discretionary action
that would reasonably be expected to cause an Event of Default under the Loan
Agreement.  The Investment Manager covenants that it shall not fail to correct
any known misunderstandings regarding the separate identity of the Company and
shall not identify itself as a division or department of the Company.

 

13

--------------------------------------------------------------------------------


 

15.                               No Partnership or Joint Venture.

 

The Company and the Investment Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them.  The
Investment Manager’s relation to the Company shall be deemed to be that of an
independent contractor.

 

16.                               Notices.

 

Any notice under this Agreement shall be in writing and sent by facsimile,
confirmed by telephonic communication, or addressed and delivered or mailed
postage paid to the other party at such address as such other party may
designate for the receipt of such notice.  Until further notice to the other
party it is agreed that the address of the Company and the Administrative Agent
for this purpose shall be as set forth in Section 8.3 of the Loan Agreement, and
the address of the Investment Manager for this purpose shall be:

 

FS Energy and Power Fund

Cira Centre

2929 Arch Street, Suite 675

Philadelphia, Pennsylvania 19104

Attention:  Gerald F. Stahlecker

Telephone: (215) 495-1169

Facsimile:  (215) 222-4649

Electronic Mail: jerry.stahlecker@franklinsquare.com

 

All notices are to be effective in accordance with Section 8.3 of the Loan
Agreement.

 

17.                               Succession/Assignment.

 

This Agreement shall inure to the benefit of and be binding upon the successors
to the parties hereto.  No assignment of this Agreement by the Investment
Manager (including, without limitation, a change in control or management of the
Investment Manager which would be deemed an “assignment” under the Investment
Advisers Act) shall be made without the consent of the Company and the
Administrative Agent.

 

18.                               Conflicts with the Loan Agreement.

 

Subject to the provisions of Section 1 hereof pertaining to the binding effect
of certain amendments to the Loan Agreement on the Investment Manager, in the
event that this Agreement requires any action to be taken with respect to any
matter and the Loan Agreement requires that a different action be taken with
respect of such matter, and such actions are mutually exclusive, the provisions
of the Loan Agreement in respect thereof shall control.

 

19.                               Miscellaneous.

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles.  With respect to any Proceeding, each party
irrevocably (i) submits to the non-exclusive

 

14

--------------------------------------------------------------------------------


 

jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.  Nothing in this Agreement precludes either
party from bringing Proceedings in any other jurisdiction, nor will the bringing
of Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

(b)                                 THE PARTIES HERETO IRREVOCABLY CONSENT TO
THE SERVICE OF ANY AND ALL PROCESS IN ANY ACTION OR PROCEEDING BY THE MAILING OR
DELIVERY OF COPIES OF SUCH PROCESS TO EACH SUCH PARTY AT THE ADDRESS SPECIFIED
IN SECTION 16 HEREOF.  THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(c)                                  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

(d)                                 No failure on the part of either party
hereto to exercise and no delay in exercising, and no course of dealing with
respect to, any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof nor shall any single or partial exercise of any
right, remedy, power or privilege under this Agreement preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege, nor shall any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence.  No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.

 

(e)                                  The captions in this Agreement are included
for convenience only and in no way define or limit any of the provisions hereof
or otherwise affect their construction or effect.

 

(f)                                   In the event any provision of this
Agreement shall be held invalid or unenforceable, by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any
other provisions hereof.

 

(g)                                  This Agreement may not be amended or
modified or any provision thereof waived except by an instrument in writing
signed by the parties hereto.

 

(h)                                 This Agreement and the Loan Agreement
contain the entire understanding and agreement between the parties and
supersedes all other prior understandings and

 

15

--------------------------------------------------------------------------------


 

agreements, whether written or oral, between the parties concerning this subject
matter.  The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.

 

(i)                                     The Investment Manager (i) consents to,
and agrees to perform, the provisions of the Loan Agreement applicable to the
Investment Manager and (ii) agrees that all of the representations, covenants
and agreements made by the Investment Manager in this Agreement are also for the
benefit of the Lenders.

 

(j)                                    This Agreement may be executed in any
number of counterparts, each of which so executed shall be deemed an original,
but all such counterparts shall together constitute but one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.

 

(k)                                 Each representation and warranty made or
deemed to be made herein or pursuant hereto, and each indemnity provided for
hereby, shall survive the execution and delivery and any termination or
assignment of this Agreement or resignation or removal of the Investment
Manager.

 

(l)                                     The Company hereby acknowledges and
accepts all actions that were taken by the Investment Manager and/or recommended
to the Company by the Investment Manager prior to the Closing Date, including
all actions and recommendations that were otherwise consistent with the services
to be provided by the Investment Manager to the Company pursuant to Section 1 of
this Agreement prior to the Closing Date, in each case, as if this Agreement had
been in effect at the time that such actions were taken or such recommendations
were made.

 

20.                               Non-Payment.

 

The Investment Manager shall continue to serve as Investment Manager under this
Agreement notwithstanding that the Investment Manager shall not have received
amounts due to it under this Agreement because sufficient funds were not then
available hereunder to pay such amounts in accordance with Section 3.8(b) of the
Loan Agreement.

 

21.                               No Recourse.

 

The Investment Manager hereby acknowledges and agrees that the Company’s
obligations hereunder will be solely the corporate obligations of the Company,
and the Investment Manager will not have any recourse to any of the directors,
officers, employees, holders of the membership interest of Company with respect
to any claims, losses, damages, liabilities, indemnities or other obligations in
connection with any transactions contemplated hereby.  Recourse in respect of
any obligations of the Company hereunder will be limited to the Company’s assets
and on the exhaustion thereof all claims against the Company arising from this
Agreement or any transactions contemplated hereby shall be extinguished.  The
provisions of this Section 21 shall survive the termination of this Agreement
for any reason whatsoever.

 

[signature page follows]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this INVESTMENT MANAGEMENT
AGREEMENT to be executed by their respective authorized representatives on the
day and year first above written.

 

 

EP FUNDING LLC

 

 

 

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

Name:

Gerald F. Stahlecker

 

Title:

Executive Vice President

 

 

 

 

 

 

 

FS ENERGY AND POWER FUND

 

 

 

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

Name:

Gerald F. Stahlecker

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------